DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Claims 18 and 21-30 are allowable. The restriction requirement species, as set forth in the Office action mailed on 9/28/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 23-29, directed to a nonelected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-17, directed to a nonelected group are withdrawn from consideration because they require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
2.	This application is in condition for allowance except for the presence of claims 1-17 directed to a non-elected group without traverse.  Accordingly, claims 1-17 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
3.	The amendment and the arguments filed on 2/15/22 have been considered and found persuasive.  
4.	The prior art, (U.S. PUBS No. 2020/0211984), teaches a light emitting diode (LED) package structure comprising: a redistribution layer, wherein the redistribution layer comprises a top surface and a bottom surface opposite to each other, and comprises a first circuit structure adjacent to the top surface and a second circuit structure adjacent to the bottom surface; a plurality of active devices, disposed on the redistribution layer and electrically connected to the redistribution layer; a plurality of light emitting diodes, disposed on the redistribution layer and electrically connected to the redistribution layer, wherein the plurality of active devices are adapted to respectively drive the plurality of light emitting diodes; and a molding compound, disposed on the redistribution layer and encapsulating the plurality of light emitting diodes, but is silent with respect to the above teachings in combination with wherein the plurality of active devices and the plurality of light emitting diodes are located directly on the first circuit structure.
5.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 18 and 21-30 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        2/18/22